                     Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 1 of 14                                 FILED
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                      Sep 30 2020

                                     UNITED STATES DISTRICT COURT                                               SUSANY. SOONG
                                                              for the                                      CLERK, U.S. DISTRICT COURT
                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                 Northern District
                                               __________  DistrictofofCalifornia
                                                                        __________                               SAN FRANCISCO

                  United States of America                       )
                             v.                                  )
                   Adrian Kyle Benjamin,                         )      Case No.     3-20-mj-71406 MAG
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of        July 2018 through December 2019       in the county of                San Mateo              in the
     Northern          District of         California        , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. Section 2252(a)(2)                 Receipt of Child Pornography


                                             Maximum Penalties: 20 years imprisonment (minimum 5 years
                                             imprisonment), lifetime supervised release (minimum 5 years), $250,000 fine,
                                             $5,000 special assessment



         This criminal complaint is based on these facts:
See attached affidavit of FBI Special Agent, Meredith Sparano




         ✔ Continued on the attached sheet.
         ’
                                                                                                  /s/

                                                                                            Complainant’s signature
                         /s/ Molly Priedeman
    Approved as to form _______________
                                                                                   FBI Special Agent Meredith Sparano
                              Molly Priedeman
                       AUSA __________
                                                                                             Printed name and title
                  By telephone.
Sworn to before me and signed in my presence.


Date:     September 30, 2020
                                                                                               Judge’s signature

City and state:                  San Francisco, California                 Hon. Jacqueline S. Corley, U.S. Magistrate Judge
                                                                                             Printed name and title
               Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 2 of 14




                       AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                                                    September 29, 2020
                                   AND ARREST WARRANT
              I, Meredith Sparano, Special Agent with the Federal Bureau of Investigation, being duly

     sworn, state:

I.       INTRODUCTION AND PURPOSE OF AFFIDAVIT

         1.      I submit this affidavit in support of a Criminal Complaint and Arrest Warrant for

     Adrian Kyle Benjamin (“BENJAMIN”), a resident of San Mateo, California. This affidavit is

     made in support of a criminal complaint charging BENJAMIN with Receipt of Child

     Pornography in violation of 18 U.S.C. § 2252(a)(2).

         2.      The statements made in this affidavit are based on my experience and training as a

     Special Agent with the Federal Bureau of Investigation and information provided to me by other

     law enforcement officers. Because this affidavit is being submitted for the limited purpose of

     securing an arrest warrant, I have not included each and every fact known to me concerning this

     investigation. I have set forth only the facts that I believe are necessary to establish probable

     cause that BENJAMIN violated 18 U.S.C. § 2252(a)(2).

II.      AGENT BACKGROUND

         1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been

     so employed since approximately January 2015. I am currently assigned to the San Francisco

     Field Office, Oakland Resident Agency, to a squad that investigates crimes against children.

         2.      Since joining the FBI, I have investigated, among other things, federal criminal

     violations related to child pornography and the sexual exploitation of minors. I am currently

     assigned to investigate cases involving the sexual exploitation of minors, including such

     exploitation via the Internet and computers. I have received training in the areas of child

     pornography, child exploitation, and human trafficking, and have had the opportunity to observe

     and review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in

     multiple forms of media, including computer media and cellular devices. Through my training

     and experience, I have become familiar with the methods used by people who commit offenses


                                                       1
                 Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 3 of 14




      involving the sexual exploitation of children. My training and experience has given me an

      understanding of how people who commit offenses relating to the sexual exploitation of minors

      including the receipt, distribution, and production of child pornography, use the Internet,

      computers, and cellular devices to facilitate and commit those offenses.

          3.      I am an investigator and law enforcement officer of the United States within the

      meaning of 18 U.S.C. § 2510(7). I am empowered by law to conduct investigations, to execute

      search warrants, and to make arrests for offenses of Federal law, including offenses relating to

      child pornography.
III.      APPLICABLE LAW

          4.      I know it is a violation of Title 18 U.S.C. § 2252(a)(2) for any person to knowingly

      receive a visual depiction of a minor engaging in sexually explicit conduct using any means and

      facility of interstate and foreign commerce that had been mailed and so shipped and transported,

      by any means including by computer.

IV.       FACTS ESTABLISHING PROBABLE CAUSE

          A. Background on Snapchat and Discord

          5.      Snapchat is a social networking service and communication application. Snapchat

      allows users to subscribe to their service using an email address and creating a profile name.

      Users can then post and share photographs and videos or “snaps” with other users whom they

      follow or follow them. A “snap” is a picture or video message taken and shared with other

      Snapchat users in real-time. Snapchat users are able to select how long the snap can be viewed

      by other users. Once a snap has been viewed for the allotted time, it is deleted from the

      company’s system and is no longer visible to the recipient. If a Snapchat user takes a screen

      capture of the other user’s “snap,” the user is notified. Snapchat users can also send private

      messages to other users and send photographs or videos directly to another user using the Chat

      feature.

          6.      Discord is a digital platform that provides voice and texting capacity for individuals

      who play online games. Discord owns and operates a free-access all in one voice and text chat

                                                        2
         Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 4 of 14




application and website of the same name that can be accessed at http://www.discordapp.com. In

order to use Discord, a user creates an account to which Discord assigns a user identification

number, and then the account can be used to communicate with other Discord users. Discord

users can exchange private messages between users- i.e., messages that do not appear in any text

channel, but which are revealed only to the users participating in the private communication.

Discord users can also create “servers” which are like message boards, which can only be

accessed by users who have an “invitation link.” Within these servers, users can set up different

“text channels,” where users can type written text, upload files under eight megabytes and record

these communications.

   B. Initiation of Investigation

   7.      On or about December 7, 2019, the FBI received a tip that a 24-year old male was

sexually exploiting a 16-year old minor female (hereinafter referred to as Minor Victim 1)

online. The individual, who the minor female knew as “Kyle” was reported to have sent Minor

Victim 1 obscene material and requested sexually explicit images and videos of Minor Victim 1

be sent to him, despite Minor Victim 1 telling “Kyle” her age multiple times. “Kyle’s” Snapchat

and Instagram usernames were “likedeckofjade” and he used the name “Kylebear” on multiple

online platforms.

   8.      Communications between Minor Victim 1 and “Kyle” began in approximately mid-

2018, when Minor Victim 1 was approximately 14 years old and continued through

approximately early December 2019.

   9.      On or about January 3, 2020, Minor Victim 1 was interviewed by a Child/Adolescent

Forensic Interviewer (CAFI) in Seattle, Washington in a recorded interview. Minor Victim 1

reported that she met “Kyle” while playing the online game, Overwatch. After talking to “Kyle”

on Overwatch, the conversation moved to Discord. Minor Victim 1 reported that she had spoken

to “Kyle” frequently on Discord and that “Kyle” was very flirty and sexual with her. Prior to

sending sexually explicit videos, Minor Victim 1 told “Kyle” she was 14 years old and “Kyle”

told Minor Victim 1 that he did not care.

                                                 3
          Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 5 of 14




    10.    Minor Victim 1 reported that she and “Kyle” began exchanging sexual videos and

photographs of each other after approximately one month of meeting online. Minor Victim 1

stated that she sent pictures of herself to “Kyle” via Snapchat. “Kyle” asked Minor Victim 1 to

show her body, her chest, and her “thing.” “Kyle” sent Minor Victim 1 pictures and videos of his

penis. Minor Victim 1 stated “Kyle” told her to do different poses and would send pictures of

models as examples. Minor Victim 1 further stated “Kyle” started taking screen shots of the

images that Minor Victim 1 sent him and also began saving the videos from Snapchat. Minor

Victim 1 indicated she had also utilized video chat with “Kyle” and had masturbated while on

video chat. Minor Victim 1 stated that “Kyle” wanted to meet up with her in Seattle,

Washington.

    11.    Minor Victim 1 blocked “Kyle” last year for approximately a year when she was told

by her friends that “Kyle” was a pedophile. Minor Victim 1 reconnected with “Kyle” earlier in

2019 and within a week of communicating began exchanging sexual videos and photos of each

other.

    C. FBI Identifies “Kyle” as BENJAMIN

    12.    Based on a review of open source social media platforms, FBI Agents identified

BENJAMIN as the Discord and Snapchat user who communicated with Minor Victim 1. A

public search of Instagram provided an account with username: likedeckofjade, profile name:

KyleBear, email: likedeckofjade@gmail.com. Listed on the profile was a link to Spotify and the

quote “I make music.” A recent photo was posted on this Instagram profile of a male with a

Snapchat filter of bear ears, brown nose, and glasses. This photo matched that of BENJAMIN’s

other accounts and BENJAMIN’s photo on his California driver’s license.

    13.    A search of law enforcement databases provided that the email address

likedeckofjade@gmail.com was associated with BENJAMIN. The phone number and physical

address that “Kyle” had provided to Minor Victim 1 was associated with BENJAMIN as well.




                                                4
         Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 6 of 14




   D. BENJAMIN Knew Minor Victim 1 was a Minor and Knowingly Received Sexually
      Explicit Videos from Minor Victim 1
   14.     In approximately January 2020, a preliminary review was conducted of Minor Victim

1’s iPhone. A review of Minor Victim 1’s image and video files revealed several photographs

and messages sent from “Kyle” to Minor Victim 1 that the FBI was able to identify as

BENJAMIN, including obscene videos sent from BENJAMIN to Minor Victim 1. Minor Victim

1’s phone also included a screen capture of a contact capture for “Kyle,” with BENJAMIN’s

known phone number. Minor Victim 1’s phone also included a screen capture Minor Victim 1

took of conversation between Discord User “Jinglebear” and Minor Victim 1 that took place on

or about August 7, 2018. Records obtained from Discord demonstrate that username

“Jinglebear” is linked to BENJAMIN’s known email address. The text of that conversation is

copied below.

           Jinglebear:     I’m bot [sic] going to leave you because of your age dummy.
                           How old are you? 16? 15? 32?
           Minor Victim 1: 14... turning 15 on [REDACTED]
           Jinglebear:     Okay that’s fine
                           You’re still my little girl
                           Jeez
                           I still love you
                           Okay?
   15.     On approximately March 17, 2020, the FBI executed a search warrant at

BENJAMIN’s residence in San Mateo, California. The FBI seized multiple electronic devices

from BENJAMIN’s bedroom.

   16.     The forensic review of BENJAMIN’s iPhone showed that it contained indicia of

BENJAMIN and approximately several non-nude images matching Minor Victim 1.

   17.     Review of BENJAMIN’s computer and tower yielded several external hard drive

storage devices. The external hard drive that was plugged into the desktop computer tower,

Seagate SSHD with serial number NA540RGR, contained a folder titled in Japanese characters

which translates to “porn.” Within this folder was a subfile titled “22.” Within this folder were

approximately 28 other folders each labeled with a different female name.


                                                 5
         Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 7 of 14




   18.     Further review yielded two folders titled with the first name and a nickname of the

Minor Victim 1. The folder titled with the full first name of the Minor Victim 1 contained a

subfolder titled “nsfw.” In my training and experience, I understand this to mean “not safe for

work,” an expression often referring to sexually explicit images and/or videos that should be

viewed privately. Within this folder were images and videos of Minor Victim 1 consistent with

child erotica and child pornography.

   19.     Within a sub-file titled “v,” there were additional videos of Minor Victim 1 sent from

Minor Victim 1’s known Snapchat username constituting child erotica and child pornography,

including the following videos which were sent between approximately August 8, 2018 and

August 14, 2018 and received by BENJAMIN during this time frame:

           a. Video of what appears to be a female digitally penetrating her vagina with her

               middle and ring fingers.

           b. Video of what appears to be a screen recording from Snapchat of a female

               digitally penetrating her vagina with her middle and ring fingers.

           c. Video of what appears to a screen recording of a fully naked female sitting on the

               floor exposing her breasts and vagina. The female is massaging her breasts and

               digitally penetrating her vagina with her middle and ring fingers.

           d. Video of what appears to be a screen recording from Snapchat of a female

               digitally penetrating her vagina with her middle and ring fingers.

   20.     During the search of his residence, BENJAMIN was interviewed by Agents. During

the interview, BENJAMIN told Agents that he meets many girls online through gaming

platforms like Overwatch and then chats with female users through applications like Discord,

Instagram, and Snapchat. BENJAMIN has had multiple online relationships.

   21.     BENJAMIN was shown images of the Minor Victim 1 and stated that he recognized

the Minor Victim 1 and provided her true name. BENJAMIN stated that he believed Minor

Victim 1 was 16 or 17 years old. BENJAMIN said he had a “close” relationship with Minor

Victim 1 and exchanged sexually explicit images and videos with Minor Victim 1. BENJAMIN

                                                6
             Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 8 of 14




was surprised to hear that it was illegal to exchange such images and videos online.

    E. Review of Social Media Accounts Associated with BENJAMIN Reveals
       BENJAMIN’s Enticement of Other Minor Victims
    22.       BENJAMIN was engaged in the use of multiple online applications, games, and

social media platforms to engage with females, to include Discord, VRChat, Snapchat,

Overwatch, Minecraft, TikTok, and Instagram. Upon review, BENJAMIN employed several

enticement methods to develop increasingly sexual contact with the females, some of which were

confirmed minors, and several of whom were interviewed and confirmed BENJAMIN knew

their age.
    23.       BENJAMIN utilized the following enticement and grooming techniques as observed

in Instagram, Snapchat, and Discord chats:

              a. Asserted himself as a mentor or authority figure who showed concern for the

                   minors by advising them on education, parental relationships, social interactions,

                   and physical and mental health.

              b. Used language indicative of romantic or intimate intent to include stating that he

                   loved multiple minors.

              c. Indicated his desire to physically close to the minors, to include references to

                   blatantly sexual contact and/or intimate contact involving cuddling or sitting on

                   laps.

              d. Engaged in sexually explicit conversations with multiple minors - asserted a

                   dominant sexual role and encouraged minors to adopt a submissive sexual role, to

                   include calling him daddy.

              e. Coached at least one minor on masturbation techniques.

              f. Transferred nude pictures of himself to at least one minor.

              g. Requested nude photos from at least one minor.

              h. Indicated a desire to meet multiple minors in person and discussed plans to do so.

              i.   Employed guilt in order to deter minors from disengaging from contact with him,

                                                     7
         Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 9 of 14




              by, for example, threatening suicide.

   F. Review of Images and Videos Found on BENJAMIN’s Seagate Hard Drive of Other
      Minor Victims
   24.     A further review of the folder found on BENJAMIN’s hard drive with female names

yielded more sexually explicit images and videos consistent with child sexual abuse material and

child pornography. Multiple minor females were identified and subsequently interviewed

regarding their relationships with BENJAMIN.

   25.     A minor female identified as residing in or around Tasmania, Australia (hereinafter

referred to as Minor Victim 2) was interviewed in approximately July 2020. Minor Victim 2
recognized BENJAMIN by his Discord and Instagram names. Minor Victim 2 stated that she

began chatting online with BENJAMIN when she was about 13 or 14 years old, in the fall of

2018. Minor Victim 2 said she engaged in sexual chats and sexual videos with BENJAMIN.

Once or twice, Minor Victim 2 and BENJAMIN masturbated together over a video chat with

Minor Victim 2 using a hairbrush. Minor Victim 2 and BENJAMIN shared sexual videos and

images. Prior to doing exchanging any sexually explicit media, Minor Victim 2 told

BENJAMIN her age. Minor Victim 2 sent BENJAMIN videos of her breasts, genitalia, and her

masturbating. Minor Victim 2 also said that BENJAMIN had talked about wanting to meet in

person, but no plans were made.

   26.     The following three sexually explicit videos were found within a folder titled with the

first and last name of a Minor Victim 2 and within a “nsfw” sub-folder:

           a. Screen recording of video call via Discord displaying Minor Victim 2’s known

              Discord username depicting a female using a hairbrush to penetrate her vagina.

              BENJAMIN is visible masturbating in a viewing window as part of the call.

              When the green box flashes around the window with BENJAMIN, a male’s voice

              is heard. Of note, the background desktop of this video chat is a Facebook page

              for the profile of “Kale Benjamin.” The photo icon matches that of BENJAMIN.

           b. Screen recording of video call via Discord displaying Minor Victim 2’s known

                                                8
         Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 10 of 14




              Discord username depicting a female rubbing her vagina over her underwear and

              then digitally penetrating her vagina with her finger. BENJAMIN is visible

              masturbating in a viewing window as part of the call. When the green box flashes

              around the window with BENJAMIN, the female appears to react as if being

              instructed. At around 7:54, the viewing window featuring BENJAMIN is

              expanded and BENJAMIN is shown wearing a black tank top with his penis

              exposed. BENJAMIN rubs the cum from his penis and cleans his hands with a

              tissue. BENJAMIN then pulls up his underwear and shorts but continues to

              expose and rub his penis.

           c. Screen recording of video call between a female and BENJAMIN. BENJAMIN is

              visible in a small viewing window at the top left corner of the screen masturbating

              in what appears to be a bathroom. BENJAMIN is wearing a black tank top and his

              penis is exposed while he is masturbating. The female appears to have her hand

              down her pants and is wearing an ace bandage on her wrist and arm. The female

              is laying on what appears to be a bed and is wearing black pants and socks. At

              around 3:08, BENJAMIN climaxes and then cleans his penis with toilet paper.

   27.     A minor female identified as residing in or around the Dallas, Texas (hereinafter

referred to as Minor Victim 3) was interviewed in approximately June 2020. Minor Victim 3

stated she met BENJAMIN on Overwatch and talked to him via Discord when she was

approximately 15 years old. Minor Victim 2 knew BENJAMIN as “Kyle” and recognized his

usernames. Minor Victim 3 stated that she would sometime lie about her age to join Discord

servers, but that BENJAMIN had asked to follow her on Instagram which included indications of

her age. For example, Minor Victim 3 had posted on her Instagram about homecoming and her

geometry homework as a sophomore in high school.

   28.     Minor Victim 3 confirmed that she had sent sexually explicit images to BENJAMIN

and that she had masturbated on video chats with BENJAMIN. Minor Victim 3 was shown

images obtained from BENJAMIN’s hard drive and confirmed they were images of her she sent

                                                9
         Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 11 of 14




to BENJAMIN via Snapchat and of her during a video call with BENJAMIN on Discord.

   29.     The following sexually explicit images and videos consistent with child sexual abuse

material were found within a folder titled with the first and last name of Minor Victim 3 and a

“nsfw” sub-folder:

           a. Snapchat image of what appears to be a completely naked female posing off to the

               side in front of a full-length mirror. Female’s breasts and upper portion of her

               pubic area are exposed.

           b. Snapchat image of what appears to be a female’s vagina with a female’s fingers

               visible pulling back underwear and banner that reads “Fuck this tiny little pussy.”

           c. Snapchat image of what appears to be a female’s vagina with a female’s fingers

               visible pulling back underwear.

           d. Snapchat image of what appears to be a female’s fingers penetrating her exposed

               vagina. Fingernails are painted black and shiny blue colors.

           e. Snapchat image of what appears to be a female wearing a red shirt with black

               squares putting her hand under her underwear by her genitalia.

           f. Snapchat image of what appears to be a completely naked female posing off to the

               side in front of a full-length mirror; mirror captures from the chest to the feet of

               the female, but not her face. Female’s breasts and upper portion of her pubic area

               are exposed.

           g. Snapchat image of what appears to be a completely naked female exposing her

               breasts and the front of pubic area. Photo is a selfie in front of a mirror.

           h. Screen recording of video call via Discord displaying Minor Victim 3’s known

               Discord username depicting what appears to be a female wearing a red shirt

               rubbing her vagina with her fingers. The female says “what?” and then “I’ll try

               not to” as the camera moves to her face. During the video, the female sucks on her

               index and middle fingers, says “yes sir,” and then proceeds to penetrate and rub

               her vagina with her fingers. The female then licks and sucks on the fingers that

                                                 10
Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 12 of 14




       she used to penetrate her vagina. Female appears to take instruction from the

       individual she is chatting with throughout. Female says she had to change her

       “panties” and then displays lace peach-colored underwear. Female says “I love

       you too.” It appears the female is then instructed to roll her eyes to the back of her

       head while sticking out her tongue. In the top right corner of the Discord screen,

       there are two small viewing windows. Of note, the background desktop of this

       video chat is an Xfinity login screen with the email LikeDeckofJade@comcast.net

       populated. In the top right corner of the screen, there is a notification “Recording

       has started.”

  i.   Screen recording of video call via Discord displaying Minor Victim 3’s known

       Discord username depicting what appears to be a female on her bed on her knees

       with her buttocks in the air exposing her vagina and anus. The female is

       penetrating and rubbing her vagina with her fingers. Around 3:05, it appears the

       female is instructed to remove her underwear and then continues to masturbate in

       the same position. Around 7:17, the female uses her other hand to pull her butt

       cheek in order to expose her anus. Around 10:35, the female changes position and

       sits on her legs with her knees bent. The female says “what?” and then lifts up her

       shirt to expose her breasts. The female begins to penetrate her vagina with her

       right fingers and rubs her breasts with her left hand. Around 12:41, the female is

       heard saying “wait, what do you mean?” The female then lays down on her back

       with her vagina exposed to the camera and begins to rub and penetrate her vagina

       with her fingers. Around 24:15, the female is heard asking “can you keep talking

       about what you want to do to me?” Around 36:35, female is seen sucking on her

       fingers and licking the fingers that she used to penetrate her vagina. In the top

       right corner of the Discord screen, there are two small viewing windows. The top

       is of a video camera icon and the one below it appears to have a male lying down

       and watching the female. The male resembles that of BENJAMIN. There is a

                                         11
                Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 13 of 14




                     green box that flashes around the viewing window when it appears someone is

                     talking. When the green box flashes around the window with BENJAMIN, the

                     female appears to react as if being instructed. At around 38:00, the screen splits

                     into two windows and BENJAMIN is visible on the right lying in bed.

                     BENJAMIN moves the covers off and pulls his pants down to expose his penis.

                     BENJAMIN is seen masturbating in the viewing window while the female

                     continues to suck on her fingers. Of note, around 8:21, BENJAMIN clicks on an

                     icon in the taskbar titled “BLIZZARD” which pops up a window in front of the

                     video. The username of this profile is “Kylebear.”
V.        CONCLUSION AND REQUEST FOR SEALING

          30.     Based on the information above, I submit that there is probable cause to believe that,

     between the approximate dates of July 2018 through December 2019 in the Northern District of

     California and elsewhere, the Defendant, Adrian Kyle BENJAMIN, committed the following

     federal offenses: Receipt of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2).

          31.     I further request that the Court order that all papers in support of this application,

     including this affidavit, be sealed until further order of the Court. These documents discuss an

     ongoing criminal investigation that is neither public nor known to the target or other subjects of

     the investigation. Accordingly, there is good cause to seal these documents because their

     premature disclosure may seriously jeopardize that investigation, giving the target an opportunity

     to destroy or tamper with evidence, change patterns of behavior, notify confederates, and flee

     from prosecution.

     //

     //

     //

     //

     //

     //

                                                        12
        Case 3:20-mj-71406-MAG Document 1 Filed 09/30/20 Page 14 of 14




       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.



                                                                   /s/
                                                      ______________________________
                                                      MEREDITH SPARANO
                                                      Special Agent
                                                      Federal Bureau of Investigation




                        by telephone 30th
Subscribed and sworn before me on this ______ day of September, 2020



_________________________________________
HONORABLE JACQUELINE SCOTT CORLEY
United States Magistrate Judge




                                                13
